t c memo united_states tax_court david white petitioner v commissioner of internal revenue respondent docket no filed date david white pro_se blaise gately dusenberry and david w johnson for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with unless otherwise indicated all section references are to continued and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent's motion to dismiss for failure to state a claim upon which relief can be granted as explained in greater detail below we shall grant respondent's motion background respondent issued a notice_of_deficiency to petitioner determining deficiencies in and additions to his federal income taxes for the years and in the amounts as follows additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure -- big_number big_number dollar_figure big_number big_number dollar_figure the notice_of_deficiency includes an explanation that the adjustments to petitioner's taxable_income are attributable to petitioner's failure_to_file tax returns reporting various items of income including nonemployee compensation paid_by lincoln investment planning general american life and willow fork drainage district interest_paid by charles schwab co first city texas and texas commerce bank dividend sec_1 continued the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure paid_by alger money market portfolio gains derived from stock bond sales in and prizes_and_awards received from lincoln investment plan in those items of income were reported to respondent on forms and other information returns submitted by the payors petitioner invoked this court's jurisdiction by filing an imperfect petition for redetermination followed by an amended petition the amended petition states in pertinent part a the notice tax penalty and interest is in error as indicated in the notice_of_deficiency b petitioner is not liable for said tax penalty and interest as indicated in said deficiency c deficiency is based on hearsay information in response to the amended petition respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted shortly thereafter the court directed petitioner to file a proper second amended petition setting forth with specificity each error that petitioner alleges was made by respondent in the determination of the deficiencies and additions to tax and separate statements of every fact upon which petitioner bases the assignments of error petitioner failed to comply with the court's order to file a proper second amended petition to the contrary petitioner at the time that the petition was filed petitioner resided in houston texas accordingly this case is appealable to the court_of_appeals for the fifth circuit filed a response to respondent's motion to dismiss in which he asserts that respondent's motion should be stricken petitioner's response states in pertinent part the commissioner by her alleged notice_of_deficiency has failed to prove that the petitioner was engaged in any income-producing activity during the years of the deficiency_notice nor is there any evidence that the respondent's determination was based on information other than that of presumption concerning petitioner's alleged income-producing activities during the years in issue except for the explanation in the notice_of_deficiency there is no evidence showing the basis for respondent's computation of petitioner's income and there is no evidence to show that such income has been derived from an income- producing or revenue taxable activity from the sparse facts presented by the record it is apparent that there is no evidence presented by the commissioner regarding whether petitioner had taxable_income during the years in issue indeed the only facts before this court relate to the events leading up to the notice_of_deficiency and respondent's method of computing the deficiencies under these circumstances the presumption of correctness that normally attaches to the notice_of_deficiency and the proper allocation of the burden of producing evidence and the burden_of_proof become critical the issue before this court that must be decided is whether these determinations are entitled to the normal presumption of correctness and if not who bears the burden_of_proof the remainder of petitioner's reply is simply a long quotation of the portion of this court's opinion in senter v commissioner tcmemo_1995_311 discussing 988_f2d_27 5th cir revg tcmemo_1992_99 and 932_f2d_1128 5th cir affg in part and revg in part tcmemo_1990_68 collectively the portillo cases this matter was called for hearing at the court's motions session in washington d c counsel for respondent appeared at the hearing and argued in support of the pending motion in particular respondent cited a case recently decided by the court_of_appeals for the fifth circuit 117_f3d_785 5th cir for the proposition that petitioner's contentions respecting the presumption of correctness and burden_of_proof do not state a claim for relief discussion rule b requires that a petition filed in this court shall contain clear and concise assignments of each and every error that the taxpayer alleges to have been committed by the commissioner in the determination of the deficiency and the additions to tax in dispute rule b further requires that the petition shall contain clear and concise lettered statements of the facts on which the taxpayer bases the assignments of error see 78_tc_646 any issue not raised in the pleadings is deemed to be conceded rule b jarvis v commissioner supra pincite n 73_tc_736 further the failure of a party to plead or otherwise proceed as provided in the court's rules may be grounds for the court to hold such party in default either on the motion of another party or on the initiative of the court rule a it is well settled that determinations made by the commissioner in a notice_of_deficiency normally are presumed to be correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 503_us_79 290_us_111 in addition this court ordinarily will not look behind a notice_of_deficiency to examine the evidence used or the propriety of the commissioner's motives or conduct in determining the deficiency 79_tc_185 62_tc_324 a recognized exception to the general_rule that the commissioner's determination is presumed to be correct arises in cases involving unreported income where the taxpayer challenges the notice_of_deficiency on the grounds that it is arbitrary and the commissioner fails to substantiate the determination with predicate evidence 46_f3d_382 5th cir affg in part revg in part and remanding in part tcmemo_1992_168 portillo v commissioner f 2d pincite petitioner contends that in an unreported income case such as this case respondent's reliance on information reported to respondent by third-party payors on forms standing alone does not provide the predicate evidence necessary to substantiate respondent's determinations in conjunction with this contention petitioner maintains that justiciable issues remain in this case insofar as the court is required to decide whether the normal presumption of correctness is applicable and to make the proper assignment of the burden_of_proof we agree with respondent that petitioner has failed to state a claim for relief viewing the amended petition in isolation the best that can be said is that petitioner disagrees with respondent's determinations however the amended petition lacks either a clear and concise statement of the errors allegedly committed by respondent in the determination of the deficiencies or a statement of the facts on which petitioner bases his assignments of error we observe that upon receipt of a notice_of_deficiency determining unreported income a taxpayer can reasonably be expected to support an allegation that the commissioner erred in determining a deficiency in tax by stating facts tending to show that the taxpayer was unemployed earned a lower amount of income or otherwise did not receive the payments reported to respondent by third-party payors the amended petition lacks any such statement similarly the arguments set forth in petitioner's reply ie that the notice_of_deficiency is not entitled to the normal presumption of correctness and that respondent should bear the burden_of_proof are inadequate to state a claim for relief we agree with respondent that the court of appeals' analysis in parker v commissioner supra is controlling in this regard as is the case here the taxpayers in parker failed to file income_tax returns for the years in issue yet relied upon the portillo cases for the proposition that the normal presumption of correctness should not apply to the notices of deficiency because the commissioner's determinations of unreported income were based upon forms and w-2 in rejecting this argument and affirming this court's dismissal of the taxpayers' case for failure to state a claim upon which relief can be granted the court_of_appeals distinguished the portillo cases as follows in portillo the irs issued a notice_of_deficiency when it discovered that the taxpayer had reported substantially less income from a particular payor than that payor had reported in its form_1099 we found that the commissioner arbitrarily decided to attribute veracity to the third-party payor and assume that the taxpayer's form_1040 was false portillo v commissioner f 2d pincite in portillo the commissioner's determination was arbitrary because the commissioner offered no factual basis for accepting one sworn statement the form_1099 while rejecting another sworn statement the taxpayer's form_1040 portillo did not hold that the irs must conduct an independent investigation in all tax_deficiency cases in this case the commissioner has not arbitrarily found the third-party forms credible the parkers never filed a form_1040 or any other document in which they swore that they did not receive the payments in question the commissioner has no duty to investigate a third-party payment report that is not disputed by the taxpayer parker v commissioner f 3d pincite we note that the court_of_appeals concluded its opinion by imposing a penalty of dollar_figure against the taxpayers for bringing a frivolous appeal consistent with parker we hold that petitioner has failed to state a claim upon which relief may be granted in short petitioner's assertion that respondent erred in relying on reports from third-party payors in determining the deficiencies in dispute standing alone carries no weight therefore we will grant respondent's motion to dismiss and enter a decision in this case sustaining respondent's determinations as set forth in the notice_of_deficiency issued to petitioner see rule sec_34 sec_123 747_f2d_478 8th cir sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the circumstances here suggest that petitioner may have instituted this proceeding primarily for purposes of delay however we shall not now impose a penalty under sec_6673 nonetheless we take this opportunity to admonish petitioner that the court shall strongly consider imposing such a penalty if he returns to the court and makes similar arguments in the future to reflect the foregoing an appropriate order and decision will be entered
